UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05085 Capital Income Builder, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: April 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital Income Builder [photo of dew drops on a vine] Semi-annual report for the six months ended April 30, 2010 Capital Income Builder® seeks to provide a level of current income that exceeds the average yield on U.S. stocks generally and a growing stream of income over the years. Growth of capital is a secondary objective. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.66% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 30 to 36 for details. The fund’s 30-day yield for Class A shares as of May 31, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 3.51%. Results for other share classes can be found on page 42. Equity investments are subject to market fluctuations. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of dew drops on a vine] The first six months of Capital Income Builder’s fiscal year saw continued economic and market improvement in the United States and elsewhere. However, an intensifying fiscal crisis in Europe late in the period proved to be a drag on overall returns, and questions remain about how well Europe will weather the ongoing problems in Greece and other nations. For the six months ended April 30, 2010, the fund saw a total return of 5.5%. By way of comparison, the unmanaged Standard & Poor’s 500 Composite Index gained 15.7%, while the Lipper Income Funds Average rose 7.9%. The S&P 500’s return, which does not include expenses, reflects the index’s domestic focus. The MSCI EAFE Index, a measure of developed stock markets outside North America, gained just 2.7% for the period. As you can see below, the fund continues to provide superior results against its benchmarks over longer periods of time. [Begin Sidebar] Results at a glance For periods ended April 30, 2010, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime (since 7/30/87) Capital Income Builder (Class A shares) % Standard & Poor’s 500 Composite Index* –0.19 Lipper Income Funds Average† *The S&P 500 is unmanaged and its returns do not reflect the effect of sales charges, commissions or expenses. † Source: Lipper. Averages are based on total return and do not reflect the effect of sales charges. [End Sidebar] While the investment environment in Europe affected the fund’s total return, Capital Income Builder continued to produce income for its shareholders. The fund generated an annualized 12-month dividend yield of 4.0%, besting the 2.9% and 1.8% yields of the Lipper and S&P, respectively, for the same period. Dividend income Providing increasing dividend income has been a goal of Capital Income Builder since its inception in 1987. However, the current market environment has kept the fund from being able to increase its dividend each quarter. The fund paid a dividend of 45 cents in December, along with a special dividend of 16.5 cents. In March, the fund paid a dividend of 42 cents. Shareholders can expect another dividend in June of 45 cents. Currently, first-quarter dividends from the fund’s holdings have been lower than in other quarters, a condition that may persist for some time as corporate profits continue to recover. Nonetheless, we hope to resume quarterly increases when market conditions permit. The current environment For much of the first six months of the fiscal year, stock and bond markets both domestically and abroad continued to stabilize. While markets surged higher in the second and third calendar quarters of 2009, the upswing moderated somewhat in the last quarter of the calendar year and into 2010, as could reasonably be expected. Greece’s financial woes, as well as similar problems in a handful of other European nations, took a toll on markets in the spring. Mounting debt levels raised serious questions about Greece’s ability to pay those debts, and that led to questions about the relative health and security of European banks — many of which hold Greek government securities. Markets in Europe slid sharply as the crisis escalated, with the U.S. and Asia suffering more modest declines. As of this writing, the European Union and the International Monetary Fund have worked together to ensure that Greece will not default on its debt. These efforts have included bailout funds and guarantees. The Greek government also enacted austerity measures. It is hoped that these efforts will buy the country enough time to resolve its fiscal problems and serve as a blueprint should other countries encounter similar difficulties. Still, the crisis has resulted in a sharp blow to investor confidence in Europe and, to a lesser extent, elsewhere in the world. A look at the portfolio As of the end of the six-month period, roughly 70% of the portfolio was invested in equities, 26% in bonds and 4% in short-term cash equivalents. It should also be noted that 14% of the total portfolio is invested in securities based in the euro zone. The decline of the euro against the U.S. dollar, again due to the Greek crisis, further weakened results for the fund’s European holdings, and also negatively affected dividend income from European companies. This offset generally positive returns from U.S. investments, but even those slipped somewhat from their highs earlier in the quarter. Among the fund’s top 10 holdings, results were encouraging. Banco Santander was a disappointment, however, falling 22.1% during the period despite limited exposure to the Greek crisis, a healthy balance sheet and a strong dividend history. On the plus side, oil and gas company ConocoPhillips rose 18.0%, and pharmaceutical giant Merck climbed 13.3%. Generally speaking, health care and natural resources companies boosted results, while telecommunications and financials, again mostly European, proved detrimental. The bond portfolio has no exposure to Greek sovereign debt and less than 1% invested in debt issued by overseas governments. Its investments are primarily in U.S. Treasuries and government agency-backed securities, asset- and mortgage-backed securities, and bonds issued by multinational corporations based in the United States and abroad. These fixed-income holdings saw steady returns through the period, with corporate bond yields narrowing against U.S. Treasuries. The road ahead The fallout from the Greek financial crisis remains a concern for the fund in the second half of its fiscal year. While it is possible the situation could worsen, which could have a negative impact on the global financial system, it is more likely that intergovernmental efforts will mitigate the problems and preserve the orderly working of the euro system and European banking. Certainly, the chaos will continue to weigh on European holdings and could continue to be a headwind for U.S. assets as well, but we are cautiously optimistic that further deterioration can be averted. We continue to monitor the situation carefully. Despite these ongoing concerns, we continue to maintain a long-term approach to our stewardship of the fund. As always, we select investments based on their potential for growth over time and not on short-term market fluctuations. We encourage you to share a similar perspective. We thank you for your continued support and look forward to reporting to you again in six months. Cordially, /s/ James B. Lovelace James B. Lovelace Vice Chairman of the Board /s/ Joyce E. Gordon Joyce E. Gordon President June 16, 2010 For current information about the fund, visit americanfunds.com. Summary investment portfolio, April 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 10.44 % Consumer staples Telecommunication services Energy Utilities Other industries Convertible securities & preferred stocks Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 50.7 % Euro zone* United Kingdom Australia Taiwan Switzerland Canada Hong Kong Brazil China Singapore Mexico Japan Other countries Short-term securities & other assets less liabilities Total 100.0 % *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 69.14% Shares ) assets Financials-10.44% Banco Santander, SA (1) $ % BNP Paribas SA (1) HSBC Holdings PLC (Hong Kong) (1) HSBC Holdings PLC (United Kingdom) (1) JPMorgan Chase & Co. Bank of China Ltd., Class H (1) Fannie Mae (2) Freddie Mac (2) Other securities Consumer staples -9.32% Philip Morris International Inc. Altria Group, Inc. Kraft Foods Inc., Class A PepsiCo, Inc. Nestlé SA (1) Foster's Group Ltd. (1) Diageo PLC (1) Other securities Telecommunication services-8.33% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) CenturyTel, Inc.(3) Telefónica, SA (1) Koninklijke KPN NV (1) Verizon Communications Inc. Other securities Energy-7.08% Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (1) Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (1) ConocoPhillips BP PLC (1) Eni SpA (1) Eni SpA (ADR) Sasol Ltd. (1) Woodside Petroleum Ltd. (1) Other securities Utilities-6.89% GDF SUEZ (1) Scottish and Southern Energy PLC (1) Exelon Corp. Hongkong Electric Holdings Ltd. (1) Dominion Resources, Inc. FirstEnergy Corp. Other securities Information technology-6.07% Microsoft Corp. Nintendo Co., Ltd. (1) Taiwan Semiconductor Manufacturing Co. Ltd. (1) Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Delta Electronics, Inc. (1) Other securities Health care-5.49% Merck & Co., Inc. Novartis AG (1) Bayer AG (1) Johnson & Johnson Pfizer Inc Other securities Industrials-5.28% United Technologies Corp. Lockheed Martin Corp. Other securities Materials-3.34% CRH PLC (1) Akzo Nobel NV (1) Koninklijke DSM NV (1) Other securities Consumer discretionary-2.64% McDonald's Corp. OPAP SA (1)(3) Other securities Miscellaneous-4.26% Other common stocks in initial period of acquisition Total common stocks (cost: $51,212,658,000) Percent Value of net Preferred stocks- 0.74% Shares ) assets Financials-0.64% Fannie Mae, Series S, 8.25% noncumulative (2) Fannie Mae, Series O, 0% (2)(4)(5) Fannie Mae, Series P, 4.50% noncumulative (2) Fannie Mae, Series L, 5.125% (2) Fannie Mae, Series E, 5.10% (2) Freddie Mac, Series V, 5.57% (2) Freddie Mac, Series Z, 8.375% (2) Freddie Mac, Series W, 5.66% (2) Freddie Mac, Series Y, 6.55% (2) Other securities Other-0.10% Other securities Total preferred stocks (cost: $793,206,000) Percent Value of net Convertible securities- 0.28% Shares ) assets Financials-0.04% Fannie Mae, Series 2004-1, 5.375% convertible preferred (2) Fannie Mae, Series 2008-1, 8.75% noncumulative convertible preferred (2) Other securities Other-0.17% Other securities Miscellaneous-0.07% Other convertible securities in initial period of acquisition Total convertible securities (cost: $322,027,000) Principal Percent amount Value of net Bonds & notes- 25.76% ) ) assets Mortgage-backed obligations (6)-8.17% Fannie Mae 0%-7.50% 2012-2047 (5) $ Freddie Mac 0%-7.50% 2018-2047(5) Other securities Bonds & notes of U.S. government & government agencies-7.08% U.S. Treasury: 7.50% 2016 3.75% 2018 0.875%-11.25% 2010-2040 Fannie Mae 2.50%-6.625% 2010-2015 Freddie Mac 2.875%-6.875% 2010-2012 Other securities Financials-2.96% Abbey National Treasury Services PLC 3.875% 2014(4) Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 5.911%-6.50% 2016-2019(4)(5) Other securities Energy-0.95% Shell International Finance BV 4.00% 2014 BP Capital Markets PLC 3.125% 2012 Other securities Health care-0.81% Schering-Plough Corp. 6.00% 2017 Merck & Co., Inc. 1.875%-4.00% 2011-2015 Novartis Securities Investment Ltd. 5.125% 2019 Novartis Capital Corp. 1.90%-4.125% 2013-2014 Other securities Telecommunication services-0.79% AT&T Wireless Services, Inc. 7.875% 2011 AT&T Inc. 4.85%-8.00% 2013-2039(5) SBC Communications Inc. 5.875%-6.25% 2011-2012 América Móvil, SAB de CV 5.00%-6.125% 2020-2040(4) Other securities Consumer staples-0.71% Altria Group, Inc. 9.25%-9.70% 2018-2019 Kraft Foods Inc. 2.625%-5.375% 2013-2020 PepsiCo, Inc. 3.10% 2015 Other securities Other-4.29% Other securities Total bonds & notes (cost: $19,622,941,000) Principal Percent amount Value of net Short-term securities- 3.77% ) ) assets Freddie Mac 0.14%-0.345% due 5/4-12/15/2010 Fannie Mae 0.14%-0.42% due 5/19-12/20/2010 U.S. Treasury Bills 0.14%-0.245% due 6/10-8/26/2010 PepsiCo Inc. 0.19% due 6/15/2010 (4) Merck & Co. Inc. 0.20% due 6/18/2010 (4) Other securities Total short-term securities (cost: $2,961,026,000) Total investment securities (cost: $74,911,858,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended April 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 4/30/10 CenturyTel, Inc. - $ $ OPAP SA (1) - - MAp Group (1) Wistron Corp. (1) (7) - - - RPM International, Inc. - - FirstGroup PLC (1) - - Fidelity National Financial, Inc. - - Chimera Investment Corp. (7) - Symrise AG (1) - - - Hays PLC (1) - Wincor Nixdorf AG (1) - Greene King PLC (1) - De La Rue PLC (1) - - BELIMO Holding AG (1) - - Starwood Property Trust, Inc. - - Frasers Centrepoint Trust (1) - Ekornes ASA (1) - - - Cache Logistics Trust - - - Cache Logistics Trust (1) (2) - - Oakton Ltd. (1) - - Cyntec Co., Ltd. (8) - S P Setia Bhd. (1) (8) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $28,592,584,000, which represented 36.40% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Represents an affiliated company as defined under the Investment Company Act of 1940. (4) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $2,996,388,000, which represented 3.81% of the net assets of the fund. (5) Coupon rate may change periodically. (6) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (7) This security was an unaffiliated issuer in its initial period of acquisition at 10/31/2009; it was not publicly disclosed. (8) Unaffiliated issuer at 4/30/2010. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at April 30, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $71,908,568) $ Affiliated issuers (cost: $3,003,290) $ Cash denominated in currencies other than U.S. dollars (cost: $23,357) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Other Net assets at April 30, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at April 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock – 3,000,000 shares, $.01 par value (1,639,690 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 *Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Classes A and 529-A, for which the maximum offering prices per share were $50.83 each. See Notes to Financial Statements Statement of operations unaudited for the six months ended April 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $58,773; also includes $86,003 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 73 Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain (loss) on: Investments (including $56 net loss from affiliates) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments Currency translations ) Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended April 30, 2010* Year ended October 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase in net assets Net assets: Beginning of period End of period (including distributions in excess of and undistributed net investment income: $(12,730) and $352,821, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization Capital Income Builder, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide a level of current income that exceeds the average yield on U.S. stocks generally and a growing stream of income over the years. Growth of capital is a secondary objective. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporationto a Delaware statutory trust. The reorganization is anticipated to be completed on July 1, 2010; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of April 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
